Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C § 102(a)(1) as being anticipated by BOUTI (US-6679697-A), hereafter referred to as BOUTI. 
Regarding Claim 1, BOUTI teaches a hot runner nozzle comprising:
a nozzle body (see nozzle body 24, Figure(s) 1-9);
an annular outlet channel in the nozzle body (see where the shape of the nozzle promotes uniform annular flow rate as the melt exits the large end of the channel 17, Column 2 Line(s) 53-58);
a source channel upstream of the annular outlet channel in the nozzle body (see where there is an injection molding machine or a hot runner manifold in communication with the first melt passage 28, Column 3 Line(s) 50-53 and Figure(s) 1-9) 
a flow transition channel in the nozzle body interconnecting the source channel with a part- annular segment of the annular outlet channel (see the inverted funnel channel 19 where a constriction 20 adjacent flow inlet 18 increases in cross-section as the flow travels towards exit 17 of funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9),
the flow transition channel having a curved inner wall (see where the funnel channel 19 has curved walls, Figure(s) 1-9; and see where there is a first smoothly curved wall extending around the cylindrical body and that they are substantially coextensive over a first portion of the diverter, Claim 1. The examiner considers the curved inner wall to be the inner wall of the deflector body 26 that is best shown in Figure(s) 2, 2A-B),
a curved outer wall (see where the outside wall 16 has a curved portion, Figure(s) 1-9), and
a pair of opposing narrow sidewalls diverging in a downstream direction (see where the torpedo wall 14 and the outside wall 16 are diverging in a downstream direction, Figure(s) 1-9),
the flow transition channel having a non-uniform cross-sectional channel thickness in at least one of a longitudinal direction and a transverse direction (see where the flow inlet 18 changes into the inverted funnel channel 19 which increases in cross-section as the flow travels towards exit 17 of the funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9). 

Regarding Claim 2, BOUTI teaches the hot runner nozzle of Claim 1 wherein the non-uniform cross-sectional channel thickness comprises a non-uniform longitudinal cross-sectional channel thickness (see where the inverted funnel channel 19 increases in cross-section as the flow travels towards exit 17 of the funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9). 

Regarding Claim 3, BOUTI teaches the hot runner nozzle of Claim 2 wherein the non-uniform longitudinal channel thickness progressively decreases in the downstream direction,
from an input thickness to an output thickness (see where the inverted funnel channel 19 converges at the nozzle outlet 36, Figure(s) 1-9). 

Regarding Claim 4, BOUTI teaches the hot runner nozzle of Claim 1 wherein the non-uniform cross-sectional channel thickness comprises a non-uniform transverse cross-sectional channel thickness (see where the flow inlet 18 changes into the inverted funnel channel 19 which increases in cross-section as the flow travels towards exit 17 of the funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9; and see where the funnel channel 19 converges at the outlet, Figure(s) 1-9). 

Regarding Claim 5, BOUTI teaches the hot runner nozzle of Claim 4 wherein the non-uniform longitudinal channel thickness progressively increases,
in the transverse direction,
from a central thickness to a peripheral thickness (see where the channel formed by the flow inlet 18 and funnel channel 19 has a thickness that changes from inlet, to about a third of the flow range to the outlet, Figure(s) 5)

Regarding Claim 6, BOUTI teaches the hot runner nozzle of Claim 4 wherein the non-uniform transverse cross- sectional channel thickness is in a downstream section of the flow transition channel at or near an outlet of the flow transition channel (see where the flow inlet 18 changes into the inverted funnel channel 19 which increases in cross-section as the flow travels towards exit 17 of the funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9; and see where the funnel channel 19 converges at the outlet, Figure(s) 1-9). 

Regarding Claim 7, BOUTI teaches the hot runner nozzle of Claim 4 wherein the non-uniform transverse cross- sectional thickness is at least partly defined by an area of reduced channel thickness that is transversely aligned with the source channel (see where the flow inlet 18 changes into the inverted funnel channel 19 which increases in cross-section as the flow travels towards exit 17 of the funnel channel 19, Column 3 Line(s) 25-30 and Figure(s) 1-9; and see where the funnel channel 19 converges at the outlet, Figure(s) 1-9; and see where the divergence in the inverted funnel channel 19 is transversely aligned with the flow inlet 18, Figure(s) 1-9; and see where the first melt passage 28 is connected to an injection molding machine or a hot runner nozzle, Column 3 Line(s) 50-53; and see where the first melt passage 28 is connected to the second melt passage 30, Column 3 Line(s) 50-55; and see where the second melt passage 30 flows to the flow inlet 18, Column 3 Line(s) 65-67; and see where the funnel channel 19 converges into the nozzle outlet, Figure(s) 1-9 but especially Figure(s) 5). 

Regarding Claim 8, BOUTI teaches the hot runner nozzle of Claim 7 wherein the area of reduced channel thickness has a length,
in the downstream direction (see where the funnel channel 19 has a reduced channel thickness in the downstream direction nearer the nozzle outlet 36, Figure(s) 5),
of about one-third of a length of the flow transition channel in the downstream direction (see where the funnel channel 19 has a reduced channel thickness in the downstream direction nearer the nozzle outlet 36, Figure(s) 5) . 

Regarding Claim 9, BOUTI teaches the hot runner nozzle of Claim 7 wherein the area of reduced channel thickness is transversely centered within the flow transition channel (see where the funnel channel converges in a central direction of the nozzle body, Figure(s) 5). 

Regarding Claim 10, BOUTI teaches the hot runner nozzle of Claim 7 wherein the area of reduced channel thickness is transversely off-center within the flow transition channel (see at the top of the flow inlet is off center of the nozzle body because it comes in at the left side of the nozzle body, Figure(s) 5). 

Regarding Claim 11, BOUTI teaches the hot runner nozzle of Claim 7 wherein a thickness of the flow transition channel,
in the area of reduced channel thickness,
is uniform over a central widthwise extent of the channel (see Figure(s) 2B where the flow inlet 16a and 16b are uniform in width). 

Regarding Claim 12, BOUTI teaches the hot runner nozzle of Claim 7 wherein the area of reduced channel thickness is at least partly defined by an obstructing feature within the flow transition channel for obstructing a flow of melted molding material through the flow transition channel (see where the top of the flow inlet 18 is thinner at the curved portion of the torpedo 12, Figure(s) 1-9). 

Regarding Claim 13, BOUTI teaches the hot runner nozzle of Claim 12 wherein the obstructing feature widens in the downstream direction (see where there is a portion of the torpedo 12 that is wider toward the top of the flow inlet 18, Figure(s) 1-9). 

Regarding Claim 14, BOUTI teaches the hot runner nozzle of Claim 13 wherein the obstructing feature is substantially triangular (see where the side walls of the torpedo 12 is triangular, Figure(s) 2A).

Regarding Claim 15, BOUTI teaches the hot runner nozzle of Claim 1 wherein the pair of opposing narrow side walls has respective ogee shapes (see where the side walls of the funnel channel is curved on both sides and comes together at an apex, Figure(s) 1-9). 

Regarding Claim 16, BOUTI teaches the hot runner nozzle of Claim 1 wherein the flow transition channel is a first flow transition channel of a plurality of like flow transition channels in the nozzle body,
the plurality of flow transition channels being arranged in a ring for collectively defining an annular melt flow for supplying the annular outlet channel (see where there is a second funnel channel 19a with a second torpedo 12a and outside wall 16a, Column 4 Line(s) 19-29; and see where this is described as a dual inlet co-injection nozzle, Figure(s) 2B and Column 4 Line(s) 19-29). 

Regarding Claim 17, BOUTI teaches the hot runner nozzle of Claim 16 wherein annular melt flow is an intermediate annular melt flow and wherein the nozzle body comprises:
an inner channel structure configured to define an inner flow (see the flow inlet 18 that is housed in the inner deflector body 26, Figure(s) 1-9 and Column 3 Line(s) 25-30);
an outer channel structure configured to define an outer annular flow about the inner flow (see the nozzle body 24 that encloses the flow inlet 18 of the inner deflector body, Figure(s) 1-9) and 
an intermediate channel structure configured to define the intermediate annular flow between the inner flow and outer annular flow (see where the torpedo 12 creates two ogee shaped funnel channels 19 and is in-between the inner deflector body 26 and the outer nozzle body 24, Figure(s) 1-9 but especially 2A). 

Regarding Claim 18, BOUTI teaches the hot runner nozzle of Claim 17 further comprising:
a housing (see the deflector body 26, Figure(s) 1-9 and Column 3 Line(s) 40-45) ,
an insert that fits over the housing (see where the deflector body 26 is inserted into the nozzle body 24, Column 4 Line(s) 10-15 and Figure(s) 1-9), and
a tip that fits over the insert (see where the element 106 houses the nozzle body and the deflector body, Figure(s) 1-9)
wherein the housing defines the inner channel structure and cooperates with the insert to collectively define the intermediate channel structure (see where the nozzle body, deflector body, and torpedo define the flow inlet 18, Figure(s) 1-19), and
wherein the insert cooperates with the tip to collectively define the outer channel structure (see the nozzle body 24 that encloses the flow inlet 18 of the inner deflector body, Figure(s) 1-9). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743